Case 1:21-cv-21713-JAL Document 1 Entered on FLSD Docket 05/04/2021 Page 1 of 19




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF FLORIDA
                                    MIAMI DIVISION

 ————————————————————————X
 DALIA PEREZ,
                         CASE NO.:

                 Plaintiff,

         -against-                                               PLAINTIFF DEMANDS
                                                                 A TRIAL BY JURY
 SECURITY ALLIANCE, LLC, and
 ANDREW CRISTIANO

       Defendants.
 ————————————————————————X


                     COMPLAINT FOR DAMAGES AND JURY DEMAND

         Plaintiff Dalia Perez (“Plaintiff” or “Ms. Perez”), by her undersigned counsel, Derek

 Smith Law Group, PLLC, hereby complains of Defendant Security Alliance, LLC (referred to

 herein as “ALLIANCE”) and Defendant Andrew Cristiano (referred to herein as

 “Cristiano”)(Collectively referred to herein as “Defendants”), and alleges as follows:

                                          INTRODUCTION

         1.      This case is about an employer who subjected its blatant hostile harassment and

 molestation by her supervisors during her employment with the Defendant ALLIANCE.

         2.      Plaintiff Dalia Perez brings this action pursuant to Title VII of the Civil Rights Act

 of 1964, 42 U.S.C. §2000e et seq. (“Title VII”), and 18 U.S.C. §1591 (“Section 1591”), as well

 as for assault, battery, and infliction of emotional distress pursuant to state tort law.

         3.      Ms. Perez seeks monetary relief to redress Defendants unlawful practices in

 violation of Title VII and Section 1591. Additionally, this action seeks to redress the deprivation



                                                    1
Case 1:21-cv-21713-JAL Document 1 Entered on FLSD Docket 05/04/2021 Page 2 of 19




 of Ms. Perez’s personal dignity and her civil right to pursue equal employment opportunities in a

 place free from the risk of harassment and assault.

         4.      Defendant ALLIANCE’s unrelenting discrimination and harassment against

 Plaintiff culminated with her unlawful termination.

         5.      At bottom, Defendants are liable for subjecting Ms. Perez to a work environment

 infested with relentless gender/sex discrimination which culminated in her constructive discharge.

                                               PARTIES

         6.      At all times material, Plaintiff DALIA PEREZ (hereinafter referred to as “Plaintiff”

 or “PEREZ”) was and is an individual woman who is a resident of the State of Florida, Miami-

 Dade County.

         7.      Defendant SECURITY ALLIANCE, LLC (hereinafter referred to as “Defendant”

 or “ALLIANCE”) was and is a Florida Limited Liability Company authorized to do business in

 the State of Florida, with their principal place of business located at 8323 NW 12th Street, #218,

 Miami, Florida 33126.

         8.      At all times material, Defendant Alliance was Ms. Perez’s employer.

         9.      Defendant ANDREW CRISTIANO (hereinafter referred to as “CRISTIANO”)

 was and still is a resident of the State of Florida.

         10.     Defendant CRISTIANO was employed by Defendant ALLIANCE and held

 supervisory authority over Plaintiff with regard to her employment including but not limited to,

 the power to hire/fire, demote/promote, and discipline Plaintiff.

         11.     At all relevant times, Defendant Alliance, has been continuously doing business in

 the State of Florida and Miami-Dade County and has continuously held at least 15 employees for

 all relevant calendar years. 42 U.S.C. § 12111(5)(A); § 760.


                                                    2
Case 1:21-cv-21713-JAL Document 1 Entered on FLSD Docket 05/04/2021 Page 3 of 19




                                  JURISDICTION AND VENUE

        12.     This Court has jurisdiction pursuant to 28 U.S.C. §§ 1331. This action is authorized

 and instituted pursuant to Section 706(f)(1) and (3) of Title VII, 42 U.S.C. §§ 2000e-5(f)(1), as

 this action involves federal questions regarding deprivation of Plaintiff’s civil rights under Title

 VII and Section 1591.

        13.     This Court has supplemental jurisdiction pursuant to 28 U.S.C. 1367 over all State

 causes of action.

        14.     Venue is proper in this Court under 28 U.S.C. §1391 because the unlawful

 employment practices alleged below were committed within the jurisdiction of the United States

 District Court for the Southern District of Florida, Miami-Dade Division. Defendant’s business

 was located in this judicial district and a substantial part of the events or omissions giving rise to

 this action, including the unlawful employment practices alleged herein occurred in this district.

 Plaintiff was employed by Defendant ALLIANCE within Miami-Dade, Florida, located in Miami-

 Dade County, Florida.

                             ADMINISTRATIVE PREREQUISITES

        15.     Plaintiff has complied with all statutory prerequisites in order to file this action,

 including the exhaustion of administrative prerequisites.

        16.     On or about November 12, 2020, Plaintiff Perez timely dual filed a Charge of

 Discrimination and Retaliation with the Equal Employment Opportunity Commission (“EEOC”),

 Charge Number 510-2020-00886, against Defendant ALLIANCE for unlawful employment

 practices.

        17.     The EEOC has since issued upon Plaintiff a Right to Sue Letter in reference to the

 above noted EEOC Charge.


                                                   3
Case 1:21-cv-21713-JAL Document 1 Entered on FLSD Docket 05/04/2021 Page 4 of 19




                            STATEMENT OF MATERIAL FACTS

        18.     On or about August 27, 2019, Defendant ALLIANCE hired Plaintiff as an armed

 Security Guard.

        19.     Defendant ALLIANCE assigned Plaintiff to work as on-site security at the Miami-

 Dade County Water and Sewer Location.

        20.     At all times material, Defendant ALLIANCE advised Plaintiff Perez that she

 reported to both a Site Supervisor, Mr. CRISTIANO, as well as the Project Manager, Harold Lane

 (hereinafter referred to as “LANE”).

        21.     In or around the early fall of 2019, CRISTIANO began to routinely making sexually

 suggestive and unwelcome comments toward Plaintiff.

        22.     Defendant CRISTIANO began his efforts in grooming and harassing Plaintiff by

 first make comments such as “I like working with you” and “I liked you from the day I met

 you.” Plaintiff ignored the seeimingly innocuous comments, despite knowing that the repeated

 nature and linger effect he had around her made her uncomfortable. Plaintiff merely wanted to

 focus on her work and continue with her new employer undeterred.

        23.     Within days, CRISTIANO’s comments toward Plaintiff began to quickly escalate

 from seemingly innocuous to outright sexual and pervasive. By means of example, one Friday

 morning as CRISTIANO arrived in order to sign Plaintiff’s book, CRISTIANO became openly

 possessive of Plaintiff, demanding to know what the male workers at her location were saying to

 her. Plaintiff demanded CRISTIANO cease hovering over her as she worked as it made her

 uncomfortable, insisting that he “go away.”

        24.     The following day, CRISTIANO again escalated his conduct, commenting on

 Plaintiff’s lips as she applied Chapstick in the presence of her colleagues. As Plaintiff stood to


                                                 4
Case 1:21-cv-21713-JAL Document 1 Entered on FLSD Docket 05/04/2021 Page 5 of 19




 leave the gate house, CRISTIANO quickly stood up, followed Plaintiff outside and began to grab

 at Plaintiff’s ID Card. As he did such, CRISTIANO made no qualms about using the ID card as a

 ruse to molest Plaintiff’s breasts as the ID hung around her chest. When Plaintiff demanded he

 stop, CRISTIANO replied, insisting he was just fixing the placement and indicated her belt was

 misplaced as well, after which he proceeded to grab at Plaintiff’s belt and attempt to unbuckle to

 “adjust it.” Plaintiff was horrified and demanded CRISTIANO immediately refrain from touching

 her.

        25.     From that point forward, CRISTIANO would frequently throughout Plaintiff’s shift

 comment on Plaintiff’s body and physical appearance, which made Plaintiff very uncomfortable.

 CRISTIANO would refer to Plaintiff as being “pretty,” and text her frequently regarding non-

 work-related topics.

        26.     On one such occasion, CRISTAINO grabbed at Plaintiff’s chin as to forcibly kiss

 her and stated, “You have nice lips.” Plaintiff immediately pulled away again demanding

 CRISTIANO stop harassing her. Undeterred, CRISTIANO replied, “How do you kiss your

 spouse if you hate germs?”

        27.     On one occasion, CRISTIANO cornered Plaintiff and insisted Lane would make

 her his wife “number 5 or 6.” Again, Plaintiff demanded he stop to no avail.

        28.     One day, after CRISTIANO’s shift had ended, he again targeted Plaintiff as she

 worked, again cornering her at the Gate House. Plaintiff aware of his predatory ways placed her

 foot to the door in an effort to prevent CRISTIANO from entering the Gate House. CRISTIANO

 stated, “I like you. I think you already now that” and “You know you have very sexy lips. I

 bet you are a good Kisser. Are you a good kisser?” As Plaintiff moved away, CRISTIANO




                                                 5
Case 1:21-cv-21713-JAL Document 1 Entered on FLSD Docket 05/04/2021 Page 6 of 19




 continued. “I would like to kiss your lips. I want to take your lips home with me” and tried

 grabbing at her face yet again.

         29.      The following morning, CRISTIANO sent Plaintiff a barrage of calls and texts,

 unrelated to work. Plaintiff shortly responded that his comments the day and weeks prior were

 uncomfortable and unwelcome and that he needed to stop. Ultimately CRISTIANO apologized

 and stated he would stop. As was ultimately not surprising, CRISTIANO did not in fact stop.

         30.      On or around October 17, 2019, CRISTIANO, with the pretense of arriving to help

 kill a bee trapped in her company car, began his sexually hostile and aggressive behaviors again.

 “Oh my god,” he stated, “You look so beautiful with your dreadlocks, wow you look amazing.”

 CRISTIANO repeated these sentiments despite Plaintiff’s obvious growing discomfort.

 CRISTIANO then grabbed Plaintiff and thrusted his entire body against her, stating, “Don’t

 worry, I won’t let anything bad happen to you” and kissed her on her head. As quickly as it

 started, CRISTIANO walked away. Plaintiff immediately began to feel physically ill as a result of

 this interaction.

         31.      Later that morning, CRISTIANO returned and demanded to know, “If I wasn’t

 your supervisor, would you go out with me?” CRISTIANO’s harassment was relentless and

 knew no bounds. Plaintiff responded, “No” and again insisted he would leave her alone and stop

 harassing her.

         32.      That afternoon, CRISTIANO seemed to forget his assurance that morning, and

 again began to harass Ms. Perez. CRISTIANO began by discussing her relationship status and

 quickly turned to sharing with Ms. Perez that status of his personal spousal relationship, and the

 fact that he was not actively having sex with his wife, expressing therein his frustration.

 CRISTIANO then began to push Plaintiff further, stating how he regularly thought about having


                                                 6
Case 1:21-cv-21713-JAL Document 1 Entered on FLSD Docket 05/04/2021 Page 7 of 19




 sex with her. Despite Plaintiff’s begging, he refused to stop harassing her. CRISTIANO instructed

 Plaintiff to meet him at Tropical Park after her shift, implying they could be intimate there. Plaintiff

 again refused.

         33.      On or around October 18, 2019, CRISTIANO again began the day through

 persistent texts and calls, acknowledging that he knew he had been “nasty” with her and knew it

 was wrong. Despite his own awareness of his unlawful conduct, CRISTIANO did not stop.

         34.      On or around October 19, 2019, Plaintiff formally advised Mr. Lane and Project

 Manager Anthony Socarras (hereinafter “Mr. Socarras”) of the ongoing harassment by Mr.

 CRISTIANO. Plaintiff explained to Mr. Lane that she was apprehensive in reporting CRISTIANO

 previously as she was aware of Mr. Lane’s close personal relationship with CRISTIANO.

         35.      Defendant ALLIANCE did nothing to address Plaintiff’s complaints other than to

 tell CRISTIANO to stay away from Plaintiff. However, CRISTIANO continued harassing Plaintiff

 by following her around, inquiring where was at all times, forbidding Plaintiff from speaking with

 her co-worker VITERI, and even expressly refusing to allow Plaintiff to go to the Gate House

 where she might see VITERI. Moreover, Plaintiff was deprived of basic functions such as being

 able to microwave her lunch, since the microwave was located in the Gate House. Plaintiff felt

 targeted, harassed, and isolated because of CRISTIANO’s retaliatory behavior.

         36.      On or about November 1, 2019 Plaintiff texted Lane advising that the harassment

 was ongoing and requested that Lane get CRISTIANO to stop targeting her.

         37.      Shortly thereafter, Mr. Lane advised Plaintiff, in retaliation for her complaint, that

 she would no longer be eligible to work overtime on Mondays and Tuesday as she had previously

 done, thereby directly impacting her earning capabilities. On average, Plaintiff’s overtime

 accounted for approximately sixteen (16) additional paid hours.


                                                    7
Case 1:21-cv-21713-JAL Document 1 Entered on FLSD Docket 05/04/2021 Page 8 of 19




        38.     Shocked by this step and the continued harassment by CRISTIANO, on or around

 November 3, 20219, Plaintiff filed a formal complaint with Defendant ALLIANCE’s HR

 department.

        39.     As had become a consistent practice at all management levels, both of Plaintiff’s

 complaints went unheeded and Defendant ALLIANCE took no remedial action whatsoever.

        40.     Defendant ALLIANCE’s Human Resources Department claimed to have done an

 investigation; however, they refused to speak with VITERI who had personally witnessed

 CRISTIANO’s harassing behavior. Human Resources told Plaintiff that VITERI had “a conflict

 of interest.” Furthermore, Defendant ALLIANCE insinuated that Plaintiff was responsible for how

 CRISTIANO was behaving.

        41.     Plaintiff felt hopeless and was left with no choice but to resign.

        42.     On or around December 5, 2019, Defendant ALLIANCE constructively discharged

 Plaintiff. Defendants made conditions so onerous, abusive, and intolerable for Plaintiff that no

 woman in Plaintiff’s shoes would have been expected to continue working under such conditions

 and such that Plaintiff choice to resign was void of choice or free will.

        43.     At all relevant times, Plaintiff was and continued to be qualified for the position he

 held and for the various positions he maintained with Defendants.

        44.     The aforementioned allegations are just some of the examples of the discrimination

 and retaliation Ms. Perez suffered at the hands of the Defendants and are not an exhaustive list of

 Plaintiff’s experiences of discrimination and harassment while employed with Defendants.

        45.     Plaintiff believes he has been discriminated and retaliated against in violation of

 Title VII.




                                                   8
Case 1:21-cv-21713-JAL Document 1 Entered on FLSD Docket 05/04/2021 Page 9 of 19




           46.   Additionally, Ms. Perez further claims a continuous practice of discrimination and

 continuing violations and makes all claims herein under the continuing violations doctrine.

 Defendants have exhibited a pattern and practice of unlawful discriminatory conduct.

           47.   As a result of the acts and conduct complained of, Ms. Perez has suffered and will

 continue to suffer loss of income, loss of salary, bonuses, benefits, and other compensation which

 such employment entails. Ms. Perez also suffered future pecuniary losses, emotional pain,

 humiliation, suffering, inconvenience, loss of enjoyment of life, and other non-pecuniary losses.

           48.   Ms. Perez suffers from increased stress and anxiety. Similarly, Ms. Perez has

 trouble sleeping as a result of Defendants’ unlawful conduct. Ms. Perez is nervous that he will be

 unable to find work again. However, Ms. Perez is determined to find work and to pursue

 employment in a workplace that treats individuals with respect and dignity.

           49.   As a result of Defendant’s discriminatory and intolerable treatment, Plaintiff

 suffered and continues to suffer severe emotional distress and physical ailments.

           50.   As a result of the acts and conduct complained of herein, Plaintiff has suffered and

 will continue to suffer the loss of income, the loss of a salary, bonuses, benefits and other

 compensation which such employment entails. Plaintiff has also suffered future pecuniary losses,

 emotional pain, suffering, inconvenience, loss of enjoyment of life, and other non-pecuniary

 losses.

           51.   Further, as a result of Defendants’ unlawful employment practices, Ms. Perez felt

 extremely humiliated, degraded, victimized, embarrassed and emotionally distressed.

           52.   As Defendant’s conduct has been malicious, willful, extreme and outrageous, and

 with full knowledge of the law, Ms. Perez seeks punitive damages, jointly and/or severally against




                                                  9
Case 1:21-cv-21713-JAL Document 1 Entered on FLSD Docket 05/04/2021 Page 10 of 19




  Defendants, jointly and/or severally. Ms. Perez has presented factual allegations that would permit

  any reasonable jury to award damages.

         53.     At bottom, Defendants are liable for their reckless disregard for Ms. Perez’s

  personal dignity and his civil right to pursue equal employment opportunity.

                                            COUNT I
            Cause of Action for Discrimination Under Title VII for Disparate Treatment Based
                                       (As to Defendant Alliance)

         54.     Plaintiff realleges and adopts, as if fully set forth herein, the allegations stated in all

  previous paragraphs herein.

         55.     Plaintiff is female and member of a protected class.

         56.     Defendant Cartier is prohibited under the Title VII from discriminating against

  Plaintiff because of his sex/gender, race/national origin, in addition to his sexual orientation with

  regard to discharge, employee compensation, and other terms, conditions, and privileges of

  employment.

         Title VII states in relevant parts as follows: § 2000e-2. [Section 703]:

                 “(a) Employer practices It shall be an unlawful employment practice for an

                 employer – (1) to fail or refuse to hire or to discharge any individual, or

                 otherwise to discriminate against any individual with respect to his

                 compensation, terms, conditions, or privileges of employment, because of

                 such individual’s race, color, religion, sex, or national origin.”

         57.     Defendant engaged in unlawful employment practices prohibited by 42 U.S.C.

  §2000e et seq., by subjecting Plaintiff to a hostile work environment based solely on his

  sex/gender, race/national origin, in addition to his sexual orientation.




                                                    10
Case 1:21-cv-21713-JAL Document 1 Entered on FLSD Docket 05/04/2021 Page 11 of 19




         58.     Plaintiff was subject to unwelcome, offensive, and harassing discriminatory

  conduct during her employment and this conduct was directed to and perpetuated upon Plaintiff

  because of her sex/gender.

         59.     The aforementioned actions of Defendant CRISTIANO constitute unwelcome

  sexual harassment.

         60.     The harassment was sufficiently severe and/or pervasive to alter the terms and

  conditions of Plaintiff’s employment.

         61.     As a result, Defendant ALLIANCE subjected and permitted its supervisory

  employee to expose Plaintiff to discrimination and unlawful discharge.

         62.     ALLIANCE was notified about and was otherwise aware of the discriminatory

  conduct and policies directed at Plaintiff Hong by Defendant’s employees and failed to take

  appropriate corrective action.

         63.     The Defendant ALLIANCE knew or should have known of the harassment of

  Plaintiff, as Plaintiff complained multiple times in accordance with the Defendant ALLIANCE’s

  Employee Handbook.

         64.     The aforementioned actions created a hostile work environment and constitutes

  discrimination on the basis of sex, in violation of Title VII.

         65.     As a direct and proximate result of Defendant ALLIANCE’s intentional

  discriminatory conduct in violation of Title VII, Plaintiff has suffered and will continue to suffer

  financial and economic damages in the form of lost wages (front and back pay) and lost benefits.

  Plaintiff has also suffered and will continue to suffer emotional distress, mental anguish, loss of

  dignity, and other intangible damages. Plaintiff accordingly demands lost economic damages, lost




                                                   11
Case 1:21-cv-21713-JAL Document 1 Entered on FLSD Docket 05/04/2021 Page 12 of 19




  wages, back pay, interest, front pay, the value and/or economic impact of lost benefits, and

  compensatory damages.

            66.   Defendant ALLIANCE’s actions were knowing, intentional, willful, malicious, and

  in reckless disregard of Plaintiff’s rights under the Title VII, warranting the imposition of punitive

  damages in addition to compensatory damages.

            67.   Conduct of Defendant ALLIANCE and/or its agents deprived Plaintiff of her

  statutory rights guaranteed under Title VII.

            68.   Plaintiff further requests that his attorney’s fees and costs be awarded as permitted

  by law.

                                              COUNT II
                                Cause of Action for Retaliation Under Title VII
                                          (As to Defendant Alliance)

            69.   Plaintiff realleges and adopts, as if fully set forth herein, the allegations stated in all

  previous paragraphs herein.

            70.   Title VII prohibits retaliation against an employee for opposing conduct which

  would violate the terms of Title VII.

            71.   Plaintiff opposed discriminatory conduct by Defendant ALLIANCE which is

  prohibited by Title VII when she complained to Defendant ALLIANCE about the discrimination

  and hostile work environment that she was subjected to as described and set forth above.

            72.   Plaintiff’s complaints about Defendant ALLIANCE’s unlawful and discriminatory

  actions, therefore, constituted protected activity under Title VII.

            73.   At all times relevant, Plaintiff acted in good faith and with the objective and

  subjective belief that Defendant ALLIANCE’s employees violated of the law and his protected

  rights.


                                                     12
Case 1:21-cv-21713-JAL Document 1 Entered on FLSD Docket 05/04/2021 Page 13 of 19




            74.   After expressing his opposition to the unlawful discriminatory conduct, Defendant

  ALLIANCE retaliated against Plaintiff by, among other things, cutting Plaintiff’s hours and

  constructively and unlawfully terminating Plaintiff’s employment.

            75.   The adverse employment actions by Defendant ALLIANCE were the result of

  Plaintiff’s opposition to the discriminatory conduct to which she was subjected, in violation of

  Title VII.

            76.   Defendant ALLIANCE’s alleged bases for its adverse employment actions against

  Plaintiff are pretextual and have been asserted only to cover up the retaliatory nature of Defendant

  ALLIANCE’s conduct.

            77.   Defendant ALLIANCE’s employees unlawfully retaliated against Plaintiff because

  she opposed a practice made unlawful by Title VII.

            78.   As a result of Defendant ALLIANCE’s retaliatory conduct in violation of Title VII,

  Plaintiff has suffered and will continue to suffer financial and economic damages in the form of

  lost wages (front and back pay) and lost benefits. Plaintiff has also suffered and will continue to

  suffer emotional distress, mental anguish, loss of dignity, and other intangible damages. Plaintiff

  accordingly demands lost economic damages, lost wages, back pay, interest, front pay, the value

  and/or economic impact of lost benefits, and compensatory damages.

            79.   Defendant ALLIANCE’s actions were knowing, intentional, willful, malicious, and

  in reckless disregard of Plaintiffs rights under Title VII. Accordingly, Plaintiff also requests

  punitive damages as authorized by Title VII.

            80.   Plaintiff further requests that his attorney’s fees and costs be awarded as permitted

  by law.




                                                   13
Case 1:21-cv-21713-JAL Document 1 Entered on FLSD Docket 05/04/2021 Page 14 of 19




                                           COUNT III
           For Sex Trafficking by Force and/or Coercion in Violation of 18 U.S.C. §1591
                                   (As to Defendant Christiano)

         81.      Plaintiff realleges and adopts, as if fully set forth herein, the allegations stated in all

  previous paragraphs herein.

         82.      18 U.S.C. 1591, entitled “Sex trafficking of children or by force, fraud, or

  coercion,” states:

               (1) Whoever knowingly—

                        i. in or affecting interstate or foreign commerce […] recruits, entices, harbors,

                           transports, provides, obtains, advertises, maintains, patronizes, or solicits by

                           any means a person; or

                       ii. benefits, financially or by receiving anything of value, from participation in

                           a venture which has engaged in an act described in violation of paragraph

                           (1)

               (2) knowing, […] that means of force, threats of force, fraud, coercion described in

                  subsection (e)(2), or any combination of such means will be used to cause the

                  person to engage in a commercial sex act […].

               (3) The term “coercion” means—

                        i. threats of serious harm to or physical restraint against any person;

                       ii. any scheme, plan, or pattern intended to cause a person to believe that

                           failure to perform an act would result in serious harm to or physical restraint

                           against any person; or

                       iii. the abuse or threatened abuse of law or the legal process.




                                                     14
Case 1:21-cv-21713-JAL Document 1 Entered on FLSD Docket 05/04/2021 Page 15 of 19




                  (4) The term “commercial sex act” means any sex act, on account of which anything

                     of value is given to or received by any person.

                  (5) The term “serious harm” means any harm, whether physical or nonphysical,

                     including psychological, financial, or reputational harm, that is sufficiently serious,

                     under all the surrounding circumstances, to compel a reasonable person of the same

                     background and in the same circumstances to perform or to continue performing

                     commercial sexual activity in order to avoid incurring that harm.

            83.      Additionally, 18 USCA § 1595. Civil remedy states as follows:


                   (a) An individual who is a victim of a violation of this chapter may bring a civil

                   action against the perpetrator (or whoever knowingly benefits, financially or by

                   receiving anything of value from participation in a venture which that person knew

                   or should have known has engaged in an act in violation of this chapter) in an

                   appropriate district court of the United States and may recover damages and

                   reasonable attorneys fees.


            84.      Defendant CHRISTIANO knowingly, in or affecting interstate and foreign

  commerce, solicited Plaintiff Perez knowing the fact that his means of force, threats of force, and

  coercion, including the mere knowledge he had in terms of his superiority over her at work, would

  be used to cause Plaintiff Perez to engage in a commercial sex act.

            85.      Defendant CHRSITIANO thereafter did forcibly grab and assault Plaintiff in a

  sexual manner during the course of their employment.

            86.      Defendants violated the sections cited hereto and Plaintiff suffered damage as a

  result.


                                                       15
Case 1:21-cv-21713-JAL Document 1 Entered on FLSD Docket 05/04/2021 Page 16 of 19




                                                 COUNT III
                         Participating in a Venture in Violation of 18 U.S.C. §1591
                                            (As to All Defendants)

            87.      Plaintiff realleges and adopts, as if fully set forth herein, the allegations stated in all

  previous paragraphs herein.

            88.      18 U.S.C. 1591, entitled “Sex trafficking of children or by force, fraud, or

  coercion,” states:

                  (1) Whoever knowingly—

                         i. benefits, financially or by receiving anything of value, from participation in

                             a venture which has engaged in an act described in violation of paragraph

                             (1)

                        ii. knowing [ … ] that means of force, threats of force, fraud, coercion

                             described in subsection (e)(2), or any combination of such means will be

                             used to cause the person to engage in a commercial sex act […].

            89.      All Defendants benefitted financially, or by receiving something of value, from

  participating in a venture which has engaged in sex trafficking by force and coercion.

            90.      Similarly, as owners, directors, and officers of the offending corporations, the

  individual defendants received compensation, ownership, and shares in exchange for their

  participation in the venture.

            91.      Defendants violated the sections cited hereto and Plaintiff suffered damage as a

  result.




                                                        16
Case 1:21-cv-21713-JAL Document 1 Entered on FLSD Docket 05/04/2021 Page 17 of 19




                                              COUNT V
                                          Assault and Battery
                                      (As Against All Defendants)

         92.     Plaintiff realleges and adopts, as if fully set forth herein, the allegations stated in all

  previous paragraphs herein.

         93.     Defendant CHRISTIANO sexually assaulted Plaintiff as set forth above wherein

  he groped her chest, and forcibly grabbed her entire body, including but not limited to her waist,

  and face.

         94.     Defendant CHRISTIANO was acting within his capacity as an employee of

  ALLIANCE. As a result, ALLIANCE is vicariously liable for the acts and conduct of Defendant

  CHRISTIANO.

         95.     Defendant CHRISTIANO engaged in illegal and improper touching of Plaintiff,

  against her will and without her consent.

         96.     Defendant CHRISTIANO forcibly placed his hand of Plaintiff’s chin and face,

  against her will and without her consent.

         97.     Defendant CHRISTIANO forcibly placed his hand on Plaintiff’s breast, against her

  will and without her consent.

         98.     Defendant CHRISTIANO forcibly Plaintiff’s waist and entire body, against her

  will and without her consent.

         99.     As a result of Defendant CHRISTIANO’s assaults and batteries, Plaintiff suffered

  serious and permanent injuries as set forth above.

         100.    As all Defendants were engaged in a joint venture, they are all jointly liable for the

  intentional torts of their other co-venturers.




                                                    17
Case 1:21-cv-21713-JAL Document 1 Entered on FLSD Docket 05/04/2021 Page 18 of 19




            101.   Defendants violated the sections cited hereto and Plaintiff suffered damage as a

  result.

                                               COUNT VI
                               Intentional Infliction of Emotional Distress
                                       (As Against All Defendants)

            102.   Plaintiff realleges and adopts, as if fully set forth herein, the allegations stated in all

  previous paragraphs herein.

            103.   The conduct of the Defendants, individually and collectively, was intentional,

  personal in nature, retaliatory, extreme and outrageous so as to go beyond all possible bounds of

  decency.

            104.   Defendant CHRISTIANO was acting during the course of his employment when

  he engaged in his sexual assaults and other offensive, extreme and outrageous conduct. As a result,

  ALLIANCE is vicariously liable for the acts and conduct of Defendant CHRISTIANO.

            105.   Such intentional, extreme and outrageous conduct caused Plaintiff to suffer

  humiliation, extreme embarrassment, fear for her well-being and safety, and other severe

  emotional distress and damages.

            106.   As a result of Defendant CHRISTIANO’s assaults and batteries, Plaintiff suffered

  serious and permanent injuries as set forth above.

            107.   As all Defendants were engaged in a joint venture, they are all jointly liable for the

  intentional torts of their other co-venturers.

            108.   Defendants violated the sections cited hereto and Plaintiff suffered damage as a

  result.




                                                      18
Case 1:21-cv-21713-JAL Document 1 Entered on FLSD Docket 05/04/2021 Page 19 of 19




                                     PRAYER FOR RELIEF


         WHEREFORE, Plaintiff respectfully requests this Court enter judgment against

  Defendants for all damages suffered by Plaintiff, including economic damages, lost wages (back

  pay and front pay) and benefits, liquidated damages, statutory damages, compensatory damages,

  emotional distress damages, punitive damages, interest, attorney’s fees and costs, disbursements

  of action, and any other remedies (monetary and/or equitable) allowable by law.



  Dated: Miami, Florida                        DEREK SMITH LAW GROUP, PLLC
         May 4, 2021


                                               Caroline H. Miller, Esq.
                                               701 Brickell Ave, Suite 1310
                                               Miami, FL 33131
                                               Tel: (305) 946-1884
                                               Fax: (305) 503-6741
                                               Caroline@dereksmithlaw.com

                                               Counsel for Plaintiff




                                                19
